     Case 2:17-cv-05219-CJB-DPC Document 242 Filed 08/18/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

BRYAN MOORE ET AL                                                CIVIL ACTION

VERSUS                                                           NO. 17-5219

RANDY SMITH                                                      SECTION: "J"(2)

                                  SCHEDULING ORDER

   A scheduling conference was held on August 18, 2020, by telephone.

   PRESENT: Larry E. Demmons, for Plaintiffs
            Chadwick W. Collings, for Defendant

   Pleadings have been completed. Jurisdiction and venue are established.

   All pre-trial motions, including motions in limine regarding the admissibility of expert
testimony, shall be filed and served in sufficient time to permit hearing thereon no later
than JUNE 16, 2021. This Section adheres to Local Rule 78.1E regarding oral
argument on motions. All other motions in limine shall be filed by JULY 26, 2021, and
responses thereto shall be filed by JULY 28, 2021. Motions filed in violation of this
order shall be deemed waived and not considered unless good cause is shown.

  Counsel are advised that the court is receptive to requests for oral argument.
Hearing dates for Section J may be found at www.laed.uscourts.gov.

   Discovery is CLOSED.

   Amendments to pleadings, third-party actions, cross-claims and counter-claims shall
be NOT be filed.

   Written reports of experts, as defined by Federal Rule of Civil Procedure 26(a)(2)(B),
who may be witnesses for plaintiff shall be obtained and delivered to counsel for
defendant as soon as possible, but in no event later than APRIL 8, 2021.

   Written reports of experts, as defined by Federal Rule of Civil Procedure 26(a)(2)(B),
who may be witnesses for defendant shall be obtained and delivered to counsel for
plaintiff as soon as possible, but in no event later than MAY 7, 2021.

    Counsel for the parties shall file in the record and serve upon their opponents a list of
all witnesses who may or will be called to testify on trial, and all exhibits that may or will
be used, not later than MAY 7, 2021.
     Case 2:17-cv-05219-CJB-DPC Document 242 Filed 08/18/20 Page 2 of 2



                                                               C. A. NO: 17-5219

   The Court will not permit any witness, expert or fact, to testify or exhibits to be used
unless there has been compliance with this Order as it pertains to the witness.

  THE COURT ENCOURAGES THE PARTIES TO DISCUSS POSSIBLE
SETTLEMENT AT AN EARLY DATE. IF ANY PARTY WISHES TO SCHEDULE A
SETTLEMENT CONFERENCE WITH EITHER THE DISTRICT JUDGE OR THE
ASSIGNED MAGISTRATE JUDGE, COUNSEL SHOULD CONTACT CHAMBERS
DIRECTLY.

   This case does NOT involve extensive documentary evidence.

    A final pre-trial conference will be held before the District Judge on JULY 8, 2021 AT
3:00 P.M. Counsel will be prepared in accordance with the final Pre-Trial Notice
attached.

  Trial will commence on AUGUST 2, 2021 AT 8:30 A.M., before the District Judge
WITH a jury. Attorneys are instructed to report for trial not later than 30 minutes prior
to this time. Trial is estimated to last 7 - 8 days.

   Deadline or cut-off dates fixed herein may only be extended by the Court upon
timely application and upon a showing of good cause. Continuances will not
normally be granted. If, however, a continuance is granted, deadlines and cut off
dates will be automatically extended.

   Dated at New Orleans, Louisiana, on August 18, 2020.




                                                  CARL J. BARBIER
                                                  UNITED STATES DISTRICT JUDGE




                                          - 2 -
